Citation Nr: 0023278	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

The current appeal arose from a June 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for PTSD.

The Board of Veterans' Appeals (the Board) notes that the RO 
determined in an October 1997 rating decision that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD, and noted that 
the June 1991 rating decision was final.  The Board 
disagrees.

Following the issuance of the June 1991 rating decision, the 
veteran submitted a timely notice of disagreement in October 
1971.  In February 1992, the RO issued a statement of the 
case.  In a VA Form 21-4138, Statement in Support of Claim, 
received in May 1992, the veteran stated he continued to 
disagree with the decision to deny him service connection for 
PTSD.  The Board finds that such statement constituted a 
valid and timely substantive appeal.  38 C.F.R. §§ 20.202, 
20.302(b) (1999).

Accordingly, the Board will adjudicate the veteran's claim on 
the basis of an original claim for service connection, rather 
than on a de novo basis.

The Board notes that the veteran is not prejudiced by this 
determination.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, in the February 1999 statement of the case, the 
RO addressed the veteran's claim on the basis of an original 
claim for service connection and provided the pertinent laws 
and regulations.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in Vietnam from November 1971 to July 
1972.

A statement from a fellow servicemen shows that that sometime 
in January 1972, he, an officer and the veteran were in a 
hut, when a grenade exploded near them.  He stated to the 
best of his knowledge, no one was hurt.

Another service comrade stated the veteran was almost hit by 
shrapnel in January 1972, when a grenade went off about 20 to 
25 feet near him.  The service comrade stated he was not 
present when the incident happened, but that the veteran had 
told him about it, as well as other military personnel, the 
same day it had occurred.

A December 1991 VA psychiatric evaluation report shows the 
veteran related he had been in an explosion, where a grenade 
had thrown him to the ground, and he had broken some teeth.  
He stated that the whole memory of the explosion would come 
back and would make him jittery for an hour.

The veteran also reported seeing Vietnam soldiers die.  He 
stated he had been in a Mekong Delta in a South Vietnam town 
and had to leave Vietnamese soldiers, who had been overrun.  
He described how the Vietnamese soldiers would try to grab 
the helicopters as they took off and that they would have to 
break their hands with rifle butts and drop them from heights 
to their death.  He stated he would have thoughts about this 
two to three times per week.

The examiner stated he felt the veteran was experiencing mild 
symptoms with PTSD at that time.  He noted that it seemed the 
veteran's symptoms were more severe when he was younger and 
had recently returned from Vietnam.  His final determination 
was that the veteran had chronic mild to moderate PTSD.

Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).





Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section of 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).


"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board of Veterans' Appeals (the Board) notes that 
38 C.F.R. § 3.304(f), as written above, was amended to 
conform to the Cohen holding.  64 Fed. Reg. 32807 (1999).  
Thus, the regulatory criteria governing service connection of 
the veteran's PTSD changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  



If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board notes that the RO has adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  Thus, a Bernard issue is not 
presented.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Board finds that the December 1991 psychiatric 
evaluation, wherein the examiner entered a diagnosis of PTSD 
based upon the veteran's stressors, is sufficient to 
establish a well-grounded claim for service connection for 
PTSD.  Cohen, 10 Vet. App. at 136-37; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f).  

Additionally, the veteran's story has been corroborated by a 
fellow serviceman, who states he was present at the time of 
the grenade explosion.

Accordingly, the Board has determined that the claim of 
entitlement to service connection for PTSD is well grounded, 
and the issue is addressed further in the remand portion of 
the decision.  38 U.S.C.A. § 5107(a).


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for PTSD, the duty to 
assist attaches.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

The Board notes that the RO has not requested corroboration 
of the veteran's alleged stressful event(s) from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

Additionally, the Board notes that the veteran has claimed he 
has received treatment from the VA Medical Center (VAMC) in 
Albuquerque, New Mexico.  The record reflects that those 
records were requested; however, in the October 1997 rating 
decision, the RO stated that the VAMC had informed it that 
the veteran's records were missing.  

There is no documentation from the VAMC to substantiate this 
statement.  The Board finds that another attempt should be 
made to obtain the medical records from the Albuquerque VAMC.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  If the 
medical records are missing, the VAMC needs to submit written 
documentation to this effect.  

The Board notes that the veteran has submitted a copy of the 
decision which shows he was granted Social Security 
Administration disability benefits as of March 1988.  In the 
portion of the decision that the veteran submitted, the 
Administrative Law Judge stated part of the veteran's 
disability was due to PTSD.

The RO should attempt to obtain these records, as it has been 
placed on notice of such records which may have a bearing on 
the veteran's claim of entitlement to service connection for 
PTSD.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and that VA has 
complied with the requirements of due process, this case is 
REMANDED to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Additionally, the RO should attempt to 
secure the VA treatment reports from the 
VAMC in Albuquerque, New Mexico, from 
January 1991 to the present.  

If the records are missing, the VAMC is 
to state such in a written document, 
which should be associated with the 
claims file.  The RO should make every 
attempt to secure these medical records.

3.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful event(s) 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

4.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all other associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  They should be requested to 
provide any information, which might 
corroborate any of the veteran's alleged 
stressors.  

5.  Following the above, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  

All credibility issues related to this 
matter should be addressed at this time.  
The RO should then compile a list of all 
stressors deemed verified and associate 
it with the claims file.  

6.  If, and only if, after all of the 
above has been completed to the extent 
possible, and there is corroboration of a 
stressor (or stressors), the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and the stressor 
list compiled by the RO MUST be provided 
to the examiner for review prior and 
pursuant to conduction and completion of 
the examination.  The examiner should be 
asked to note in the evaluation report 
that the claims folder and this remand 
were reviewed.  

The examiner must also be instructed that 
only the events listed by the RO may be 
considered as stressors for the purpose 
of determining whether the veteran has 
PTSD related to service, and whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  
Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  The rationale for 
all conclusions reached should be 
provided.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report, 
if conducted, and the required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD based on the 
entire evidentiary record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



